PER CURIAM:
Con fecha de 19 de octubre de 1988, el Lie. Govén D. Martínez Suris, Director de la Oficina de Inspec-ción de Notarías, nos informó que el notario Bernardo L. La Fontaine Martell no había rendido los índices notariales desde la semana del 18 de mayo de 1986 ni el informe anual para 1987. También señaló que había constatado con el Cole-gio de Abogados que el notario no había pagado la fianza notarial por los años 1987 y 1988.
El 3 de noviembre de 1988 concedimos término al licen-ciado La Fontaine Martell para que reaccionara al informe del Director de la Oficina de Inspección de Notarías y mos-trara causa, si alguna, por la cual no debía ser disciplinado por su incumplimiento con el ordenamiento legal vigente.
El 15 de diciembre de 1988 el Director de la Oficina de Inspección de Notarías compareció e informó que el notario no había cumplido con lo ordenado en la resolución anterior. *434Mediante Resolución de 12 de enero de 1989, sua sponte, le concedimos al notario un término final de veinte (20) días “bajo apercibimiento de suspensión de la abogacía y del no-tariado, para cumplir con nuestra Resolución del 3 de no-viembre de 1988”. Del expediente surge que esta resolución fue entregada personalmente al notario el 1ro de febrero de 1989.

Al día de hoy, el licenciado La Fontaine Martell no ha comparecido.

Su actuación menoscaba la jurisdicción disciplinaria de este Foro y “atenta contra el compromiso de mantener y con-tribuir a un orden jurídico íntegro y eficaz en nuestra socie-dad”. In re Ayala Hernández, 121 D.P.R. 758, 760 (1988).
Su conducta amerita la imposición de una inmediata san-ción según lo intimado en nuestra Resolución de 12 de enero de 1989. Por ende, se le suspende provisionalmente del ejer-cicio de la abogacía y del notariado en Puerto Rico.

Se dictará la sentencia correspondiente.